Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to Application No. 16/630,986 filed on 01/14/2020.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 01/14/2020 is in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being
considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-8 are directed to a method (i.e. a process), claims 9-16 are directed to a system (i.e. a machine), and claims 17-20 are directed to a computer-readable medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory 
Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-20 recite steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1, in part, recites:

Receiving an attendee list including one or more attendees; Obtaining an attendee detail for each attendee in response to the attendee list;
	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determining a weighted ranking for each attendee in response to the attendee detail;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Obtaining an attendee schedule for each attendee; Determining one or more optimal meeting times in response to the attendee schedule;
	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information and  analyzing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Determining a position for each attendee prior to each of the optimal meeting times;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
Determining an optimal meeting location for each optimal meeting time in response to the weighted ranking for each attendee and the position for each attendee;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and analyzing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Obtaining a meeting room schedule for one or more meeting rooms located within a selected distance of the optimal meeting location at each optimal meeting time; and reserving one of the meeting rooms.

	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activities. In particular, these limitations recite concepts of managing interactions between people (see MPEP 2106.04(a)(2)(II)). 

	Thus, claims 1 and 2-8, by virtue of dependence, recite an abstract idea. Moreover, the following claims further recite an additional abstract idea. 

	Claim 2 recites, in part, “wherein determining a position for each attendee prior to each of the optimal meeting times further comprises: determining a current position of each attendee when the optimal meeting time is now”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 3 recites, in part, “wherein the current position is determined by detecting a current position of each attendee”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 4 recites, in part, “wherein the current position is determined by checking each attendee schedule and mapping a position in response to the attendee schedule”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 5 recites, in part, “wherein the determining a position for each attendee prior to each of the optimal meeting times further comprises: determining a future position of each attendee when the optimal meeting time is in the future and the future position is determined by checking each attendee schedule and mapping a position in response to the attendee schedule”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 6 recites, in part, “wherein the determining a position for each attendee prior to each of the optimal meeting times further comprises: assigning a home position to the position of an attendee when the optimal meeting time is now and a current location of the attendee cannot be determined or when the optimal meeting is in the future and a future position of the attendee cannot be determined”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Claim 7 recites, in part, “wherein prior to the obtaining a meeting room schedule for one or more meeting rooms located within a selected distance of the optimal meeting location at each optimal meeting time, the method further comprises: obtaining a path for each individual from each position to each optimal meeting location; and adjusting the optimal meeting location in response to at least one path”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activities. In particular, these limitations recite concepts of managing interactions between people (see MPEP 2106.04(a)(2)(II)).

	Claim 8 recites, in part, “adjusting a meeting resource […]”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation, in part, is directed towards managing personal behavior (See MPEP 2106.04(a)(2)(II)). 

	Claim 9, in part, recites:

Receiving an attendee list including one or more attendees; Obtaining an attendee detail for each attendee in response to the attendee list;
	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determining a weighted ranking for each attendee in response to the attendee detail;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Obtaining an attendee schedule for each attendee; Determining one or more optimal meeting times in response to the attendee schedule;
	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information and  analyzing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Determining a position for each attendee prior to each of the optimal meeting times;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
Determining an optimal meeting location for each optimal meeting time in response to the weighted ranking for each attendee and the position for each attendee;


Obtaining a meeting room schedule for one or more meeting rooms located within a selected distance of the optimal meeting location at each optimal meeting time; and reserving one of the meeting rooms.

	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activities. In particular, these limitations recite concepts of managing interactions between people (see MPEP 2106.04(a)(2)(II)). 

	Thus, claims 9 and 10-16, by virtue of dependence, recite an abstract idea. Moreover, claims 10-16 recite limitations that are substantially similar and analogous to claims 2-8, respectively. Thus, claims 10-16 recite the same abstract ideas as discussed above with regards to claims 2-8, respectively. 

	Claim 17, in part, recites:

Receiving an attendee list including one or more attendees; Obtaining an attendee detail for each attendee in response to the attendee list;
	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determining a weighted ranking for each attendee in response to the attendee detail;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Obtaining an attendee schedule for each attendee; Determining one or more optimal meeting times in response to the attendee schedule;
	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information and  analyzing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Determining a position for each attendee prior to each of the optimal meeting times;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).
Determining an optimal meeting location for each optimal meeting time in response to the weighted ranking for each attendee and the position for each attendee;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information and analyzing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Obtaining a meeting room schedule for one or more meeting rooms located within a selected distance of the optimal meeting location at each optimal meeting time; and reserving one of the meeting rooms.

	These limitations are directed towards a mental process. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations are directed towards certain methods of organizing human activities. In particular, these limitations recite concepts of managing interactions between people (see MPEP 2106.04(a)(2)(II)). 
	Thus, claims 17 and 18-20, by virtue of dependence, recite an abstract idea. Moreover, claims 18-20 recite limitations that are substantially similar and analogous to claims 2-4, respectively. Thus, claims 18-20 recite the same abstract ideas as discussed above with regards to claims 2-4, respectively.

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 8 and 16 recite the additional element of a mobile device and a feature for adjusting a meeting resource when the mobile device is presented. As disclosed by the Applicant at (¶ [0041]) of the Specification, “Each meeting room 203 may include meeting resources 204 such as, for example a door 204a to the meeting room […] The meeting resources 204 may be operably connected to one or more access devices 206. The access device 206 may be configured to control access to the meeting resources 204 and may grant/deny access to meeting resources 204 within a meeting room 203. The access device 206 grant/deny access to the meeting resource 204 by adjusting the access point 203, such as, for example, unlocking a door lock on the door 204a, turning on the computer […]”. Accordingly, the mobile device and feature for adjusting a meeting resource when the mobile device is presented are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for adjusting a meeting resource when a mobile device is presented is considered an additional element directed to post-solution activity, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). 

	Claims 9-16 recite the additional elements of a processor, a memory comprising computer executable instructions, and features for transmitting data over a network (receiving attendee information, obtaining meeting room schedules). The processor and memory comprising computer executable instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 17-20 recite the additional elements of a processor, a computer program product tangibly embodied on a computer readable medium including instructions, and features for transmitting data over a network (receiving attendee information, obtaining meeting room schedules). The processor and computer program product tangibly embodied on a computer readable medium including instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic 

	Accordingly, the processor, memory comprising computer executable instructions, mobile device, computer program product tangibly embodied on a computer readable medium including instructions, features for adjusting a meeting resource when a mobile device is presented, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application. 
 
Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-20 are merely left with a processor, memory comprising computer executable instructions, mobile device, computer program product tangibly embodied on a computer readable medium including instructions, features for adjusting a meeting resource when a mobile device is presented, and features for transmitting data over a network.
	Claims 1-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-20 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as 
	Further, as discussed in the Step 2A-Prong Two analysis, the features for adjusting a meeting resource when a mobile device is presented (such as unlocking a door or turning on a computer) are considered to be additional elements directed towards post-solution activity, thus are considered as insignificant extra-solution activity. The Examiner notes that “an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry […] The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a)  as to whether an element is so well-known that it need not be described in detail in the patent specification” (see MPEP 2106.05(d)(I)). Further, the Examiner notes that “meeting resources 204 may be operably connected to one or more access devices 206. The access device 206 may be configured to control access to the meeting resources 204 and may grant/deny access to meeting resources 204 within a meeting room 203. The access device 206 grant/deny access to the meeting resource 204 by adjusting the access point 203, such as, for example, unlocking a door lock on the door 204a” (see ¶ [0041], Specification). Accordingly, the recited hardware and implementation of the hardware (a mobile device/access device configured to, for e.g., unlock a door) is recited at a high level of generality 
	The processor, memory comprising computer executable instructions, mobile device, and computer program product tangibly embodied on a computer readable medium including instructions are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Viewed as a whole, claims 1-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and insignificant extra-solution activity. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or claims 1-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-20 are rejected under 35 U.S.C § 101. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Brennan et al. U.S. Publication No. 2019/0005462, hereafter known as Brennan, in view of Min et al. U.S. Publication No. 2015/0193739, hereafter known as Min. 

Claim 1: Brennan teaches the following:
Receiving an attendee list including one or more attendees; 
	Brennan teaches “systems and methods for determination of meeting schedules” (¶ [0011]); “the system may include a receiver and a meeting scheduler” (¶ [0012]); “receiver of the system of the present subject matter may receive an input from a user. The input may be indicative of a request to schedule a meeting […] the user may be an employee of an enterprise who needs to schedule a meeting between two or more employees of the enterprise […] Upon receiving the input, the receiver may prompt the user to provide meeting information for scheduling the meeting […] meeting information may include time information and attendee information […] the attendee information may be indicative of names of attendees that are required to attend the meeting” (¶ [0013]). 
	Thus, Brennan teaches a system configured to schedule a meeting, where the system may first receive inputs from a user indicating the names of attendees for the meeting; equivalent to receiving an attendee list including one or more attendees.

Obtaining an attendee detail for each attendee in response to the attendee list; Determining a weighted ranking for each attendee in response to the attendee detail;
	Brennan teaches “a user who needs to schedule a meeting, opens the mobile application on a mobile device” (¶ [0050]); “the user may select meeting attendees before being brought to the confirmation page […] the mobile application may calculate a best time and meeting location pair based on the meeting attendees” (¶ [0051]); “the mobile application may consider availability and designation of the attendee while scheduling the meeting. The mobile application may prioritize the attendee with a higher designation. In an example, because a General Manager (GM) of an enterprise is associated with a higher designation in comparison to a Project Manager (PM), the mobile application may first look into the calendar of the GM of the enterprise for scheduling the meeting, and assign a lower weight to the PM” (¶ [0052]). 


Obtaining an attendee schedule for each attendee; Determining one or more optimal meeting times in response to the attendee schedule;
	Brennan teaches “the user may select meeting attendees before being brought to the confirmation page […] the mobile application may calculate a best time and meeting location pair based on the meeting attendees” (¶ [0051]); “the mobile application may consider availability and designation of the attendee while scheduling the meeting. The mobile application may prioritize the attendee with a higher designation. In an example, because a General Manager (GM) of an enterprise is associated with a higher designation in comparison to a Project Manager (PM), the mobile application may first look into the calendar of the GM of the enterprise for scheduling the meeting, and assign a lower weight to the PM” (¶ [0052]). 
	 Thus, Brennan teaches a system configured to calculate a best time and meeting location pair based on the indicated meeting attendees, where the system may prioritize and assign weights to each attendee based on each respective attendee’s designation. For example, a more important attendee (such as a General Manager) may be assigned a higher weight than a Project Manager, and the system may first look to the calendar of the GM when determining the best time for the meeting; equivalent to obtaining an attendee schedule for each attendee and determining one or more optimal meeting times in response to the attendee schedule.

Determining a position for each attendee prior to each of the optimal meeting times;
	Brennan teaches “ meeting scheduler may determine availability of the attendees based on the potential dates for scheduling the meeting […] the meeting scheduler may also access the location database and the server to determine whether the attendees are available or not on the identified potential dates […] the meeting scheduler may detect locations of the attendees” (¶ [0015]); “the meeting scheduler may select a date, a time, and a meeting location from amongst the potential dates, times, and meeting locations to determine a meeting schedule. The meeting scheduler may make a selection based on the date scores, the time scores, and the location scores” (¶ [0018]); “location scores for the available meeting locations based on proximity to the locations of the attendees” (¶ [0017]). 
	Thus, Brennan teaches a system configured to select a best date, time, and meeting location from amongst potential dates/times/locations based the detected locations of the attendees; equivalent to determining a position for each attendee prior to each of the optimal meeting times.

Determining an optimal meeting location for each optimal meeting time in response to the weighted ranking for each attendee and the position for each attendee;
	Brennan teaches “the user may select meeting attendees before being brought to the confirmation page […] the mobile application may calculate a best time and meeting location pair based on the meeting attendees” (¶ [0051]); “the mobile application may consider availability and designation of the attendee while scheduling the meeting. The mobile application may prioritize the attendee with a higher designation. In an example, because a General Manager (GM) of an enterprise is associated with a higher designation in comparison to a Project Manager (PM), the mobile application may first look into the calendar of the GM of the enterprise for scheduling the meeting, and assign a lower weight to the PM” (¶ [0052]); “meeting scheduler may determine availability of the attendees based on the potential dates for scheduling the meeting […] the 
	 Thus, Brennan teaches a system configured to calculate a best time and meeting location pair based on the indicated meeting attendees, where the system may prioritize and assign weights to each attendee based on each respective attendee’s designation. For example, a more important attendee (such as a General Manager) may be assigned a higher weight than a Project Manager, and the system may first look to the calendar of the GM when determining the best time for the meeting. Further, the system may consider availability of the attendees and detected locations of the attendees when deciding the best time, location, and date for the meeting; equivalent to determining an optimal meeting location for each optimal meeting time in response to the weighted ranking for each attendee and the position for each attendee.

Obtaining meeting room schedule for one or more meeting rooms located within a selected distance of the optimal meeting location at each optimal meeting time; and 
	Brennan teaches “the mobile application may calculate a best time and meeting location pair based on the meeting attendees” (¶ [0051]); “the meeting scheduler may identify one or more meeting locations based on the locations of the attendees […] The meeting scheduler may further determine availability of the meeting locations based on the potential dates for scheduling the meeting. For example, if the potential dates are 1 Jun., 2017, 2 Jun., 2017, and 3 Jun., 2017, then the meeting scheduler may determine whether the identified meeting locations are available for the meeting on these dates” (¶ [0016]); “The meeting scheduler may further compute […]  location scores for the available meeting locations based on proximity to the locations of the attendee” (¶ [0017]); “the selected meeting location may be a meeting location with a highest location score” (¶ [0018]); “ the location detector 204 may identify one or more potential meeting locations based on the locations of the attendees […] The location detector 204 may prefer meeting rooms on a 
	Thus, Brennan teaches a system configured to identify the best meeting location and time pair based on the detected location of meeting attendees (such as a particular building) and availability of the meeting locations/rooms (based on information retrieved from a location database). Further, the system may prefer and identify a particular meeting room on a particular floor of the building that contains the most attendees; equivalent to obtaining meeting room schedule for one or more meeting rooms located within a selected distance of the optimal meeting location at each optimal meeting time.

	Although Brennan teaches a system configured to select a best date, time, and location (such as a particular room) to schedule a meeting, Brennan does not explicitly teach a feature for reserving one of the meeting rooms. 

	However, Min teaches the following:
Reserving one of the meeting rooms.
   	Min teaches “A method and a system for identifying candidate conference rooms based on attendee locations identifies conference rooms in accordance with proximity between the one or more conference rooms and the respective attendee locations. The method includes receiving a conference room scheduling request for a respective meeting” (see abstract); “After selecting the combination of conference room assignments for the plurality of conference room scheduling requests, the server assigns conference rooms to respective requests in the plurality of conference room scheduling requests in accordance with the selected combination […] the conference room database 118 (FIGS. 1, 6), and the calendar entry database 120 (FIG. 4) are updated to record the conference room assignments” (¶ [0128]); “conference room scheduling 124 updates or modifies the scheduling information 604 in the conference room database 118 by adding, removing, and/or updating conference room scheduling records 612 to reflect a newly scheduled or modified conference room reservation.” (¶ [0107]); “scheduling information 604 includes conference room scheduling records 612 […] each of which represents a conference room reservation” (¶ [0102]). 
	Thus, Min teaches a system configured to receive conference room scheduling requests, identify candidate conference rooms based on attendee locations, and assign conference rooms to each respective request. Further, when a conference room is assigned to a request, the system updates ta conference rooms database to reflect the newly scheduled conference room reservation; equivalent to reserving one of the meeting rooms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brennan with the teachings of Min by incorporating the features for reserving a selected/assigned conference room for a meeting in a database, as taught by Min, into the system of Brennan that is configured to select a best date, time, and location (such as a particular room) to schedule a meeting. One of ordinary skill in the art would have been motivated to make this modification when one considers that the system of Brennan would be further configured to “identif[y] conference rooms that are not previously assigned” (Min, ¶ [0139]) when determining availability of meeting locations, so that the meeting and group of attendees may “be guaranteed an assignment” (¶ [0129]), as suggested by Min. Further, one of ordinary skill in the art would have recognized that the teachings of Min are compatible with the system of Brennan as they share capabilities and characteristics; namely, they are both systems directed towards identifying and selecting conference rooms for a meeting based on the location of attendees for the meeting. 

Claim 2: Brennan/Min teaches the limitations of claim 1. Further, Brennan teaches the following:

Wherein the determining a position for each attendee prior to each of the optimal meeting times further comprises: determining a current position of each attendee when the optimal meeting time is now. 
	Brennan teaches “the receiver 108 may prompt the user to provide meeting information. […] the meeting information may include time information and attendee information for scheduling the meeting. The time information may be indicative of […] an approximate time period from a current period” (¶ [0034]); “the receiver 108 may display a list of time constraints for user selection […] the list of time constraints includes selectable options, such as “ASAP”, “Next Week”, “Specific date and time”” (¶ [0036]); “the meeting scheduler may detect locations of the attendees” (¶ [0015]); “the meeting scheduler may select a date, a time, and a meeting location from amongst the potential dates, times, and meeting locations to determine a meeting schedule. The meeting scheduler may make a selection based on the date scores, the time scores, and the location scores” (¶ [0018]); “location scores for the available meeting locations based on proximity to the locations of the attendees” (¶ [0017]); “the meeting needs to be scheduled ASAP, then the location detector 204 may detect the location of the attendee” (¶ [0040]). 
	Thus, Brennan teaches a system configured to select a best date, time, and meeting location from amongst potential dates/times/locations based on time constraints and the detected locations of the attendees. Further, the time constraints provided by the user may indicate an approximate time period from a current period (such as now) and the user may indicate that the meeting should be scheduled ASAP, where the system may then detect the location of the attendee; equivalent to determining a current position of each attendee when the optimal meeting time is now.

Claim 3: Brennan/Min teaches the limitations of claim 2. Further, Brennan teaches the following:

The current position is determined by detecting a current position of each attendee. 
	Brennan teaches ““the meeting scheduler may detect locations of the attendees” (¶ [0015]); “a current geo-location of the attendee may be determined in a real-time using a Global Positioning System (GPS) enabled mobile device associated with the attendee.” (¶ [0040]).
	Thus, Brennan teaches a system that may determine a current geo-location of an attendee in real time using GPS; equivalent to the current position is determined by detecting a current position of each attendee.

Claim 4: Brennan/Min teaches the limitations of claim 2. Further, Brennan teaches the following:

The current position is determined by checking each attendee schedule and mapping a position in response to the attendee schedule.
	Brennan teaches “the location detector 204 may detect a location of an attendee based on a workplace location of the attendee, meeting locations associated with meetings that are already scheduled for the attendee” (¶ [0040]); “the location detector 204 may communicate with the server to fetch information of meeting schedules of the attendee for that day and meeting locations associated with the meeting schedules. Furthermore, the location detector 204 may communicate with the location database (not shown) to determine information of the meeting locations associated with the meeting schedules of the attendee” (¶ [0041]).
	Thus, Brennan teaches a system configured to detect a location of an attendee based on meeting locations associated with meetings that are scheduled for the attendee. For example, the system may fetch information of meeting schedules of the attendees and meeting locations associated with the meeting schedule to determine the location of an attendee at a given time; equivalent to the current position is determined by checking each attendee schedule and mapping a position in response to the attendee schedule.

Claim 5: Brennan/Min teaches the limitations of claim 2. Further, Brennan teaches the following:
Wherein determining a position for each attendee prior to each of the optimal meeting times further comprises: determining a future position of each attendee when the optimal meeting time is in the future; and the future position is determined by checking each attendee schedule and mapping a position in response to the attendee schedule. 
	Brennan teaches ““the receiver 108 may display a list of time constraints for user selection […] the list of time constraints includes selectable options, such as “ASAP”, “Next Week”, “Specific date and time”” (¶ [0036]); “the location detector 204 may detect a location of an attendee based on a workplace location of the attendee, meeting locations associated with meetings that are already scheduled for the attendee” (¶ [0040]); “the location detector 204 may communicate with the server to fetch information of meeting schedules of the attendee for that day and meeting locations associated with the meeting schedules. Furthermore, the location detector 204 may communicate with the location database (not shown) to determine information of the meeting locations associated with the meeting schedules of the attendee” (¶ [0041]).
	Thus, Brennan teaches a system configured to select a best date, time, and meeting location from amongst potential dates/times/locations based on time constraints and the detected locations of the attendees. Further, the time constraints provided by the user may indicate that the meeting should be scheduled sometime in the next week. Further, Brennan teaches the system may detect a location of an attendee based on meeting locations associated with meetings that are scheduled for the attendee. For example, the system may fetch information of meeting schedules of the attendee and meeting locations associated with the meeting schedule to determine the location of an attendee at a given time during a day in order to select a best time, date, and location for the meeting (in the next week); equivalent to wherein determining a position for each attendee prior to each of the optimal meeting times further comprises: determining a future position of each attendee when the optimal meeting time is in the future; and the future position is determined by checking each attendee schedule and mapping a position in response to the attendee schedule.
Claim 6: Brennan/Min teaches the limitations of claim 1. Further, Brennan does not explicitly teach, however Min does teach, the following: 

Wherein the determining a position for each attendee prior to each of the optimal meeting times further comprises: Assigning a home position to the position of an attendee when the optimal meeting time is now and a current location of the attendee cannot be determined or when the optimal meeting is in the future and a future position of the attendee cannot be determined. 
	Min teaches “A method and a system for identifying candidate conference rooms based on attendee locations identifies conference rooms in accordance with proximity between the one or more conference rooms and the respective attendee locations” (see abstract); “ the user information database 116 includes user information records having information relevant to the assignment of conference rooms to conference room scheduling requests […] the user information record for a respective user may include, in addition to identifying information for the user, a default location (e.g., the location of the user's office)” (¶ [0039]); “ the variables for the conference room assignment fitness score include the time of meeting constraint […]  the variables also include proximity to the requester and invitees (e.g., determined by a default location in the user information database 116)” (¶ [0120]); “FIGS. 7A and 7B are flowcharts representing a method 700 of assigning conference rooms to conference room scheduling requests, in response to a predefined triggering event” (¶ [0108]); “ the predefined triggering event is expiration of a predefined time interval corresponding to a respective meeting's start time […] For example, the predefined time interval can be set to twenty-four hours before a meeting's start time […] or any other time interval before the meeting […] the server responds by assigning a conference room to the corresponding request twenty-four hours before the meeting start time” (¶ [0109]). 
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brennan with the teachings of Min by incorporating the features for determining a default location for a plurality of attendees prior to a future meeting time and when a future position of the attendee cannot be determined in order to select an ideal conference room based on the attendees’ default locations, as taught by Min, into the system of Brennan that is configured to select a best date, time, and location (such as a particular room) to schedule a meeting based on the attendees’ locations. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features may further enable the system of Brennan to perform the process of determining an optimal time and location for a meeting in a more “efficient, reliable, accurate, and robust manner” (¶ [0048]), as suggested by Brennan. Further, one of ordinary skill in the art would have recognized that the teachings of Min are compatible with the system of Brennan as they share capabilities and characteristics; namely, they are both systems directed towards identifying and selecting conference rooms for a meeting based on the location of attendees for the meeting.

Claim 9: Brennan teaches the following:
A processor; a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:
	Brennan teaches “systems and methods for determination of meeting schedules” (¶ [0011]); “FIG. 4 illustrates a hardware platform 400 for implementation of the system 100 […] the hardware platform 400 may be a computer system 400 […] The computer system 400 may execute, by a processor (e.g., a single or multiple processors)” (¶ [0056]); “The computer system 400 may include a processor 402 that may implement or execute machine-readable instructions performing some or all of the methods, functions, techniques and/or other processes described herein […] computer system 400 may also include a main memory 406, such as a random access memory (RAM), where the machine readable instructions and data for the processor 402 may reside” (¶ [0057]). 

	The remaining limitations of claim 9 are substantially similar and analogous to those recited in claim 1. Accordingly, the remaining limitations of claim 9 are rejected for the same reasons and rationale as discussed above with regard to the limitations of claim 1. 

Claim 10: Brennan/Min teaches the limitations of claim 9. Further, the limitations of claim 10 are substantially similar and analogous to the limitations of claim 2. Accordingly, claim 10 is rejected for the same reasons and rationale as discussed above with regard to claim 2. 

Claim 11: Brennan/Min teaches the limitations of claim 10. Further, the limitations of claim 11 are substantially similar and analogous to the limitations of claim 3. Accordingly, claim 11 is rejected for the same reasons and rationale as discussed above with regard to claim 3. 

Claim 12: Brennan/Min teaches the limitations of claim 10. Further, the limitations of claim 12 are substantially similar and analogous to the limitations of claim 4. Accordingly, claim 12 is rejected for the same reasons and rationale as discussed above with regard to claim 4. 

Claim 13: Brennan/Min teaches the limitations of claim 9. Further, the limitations of claim 13 are substantially similar and analogous to the limitations of claim 5. Accordingly, claim 13 is rejected for the same reasons and rationale as discussed above with regard to claim 5. 

Claim 14: Brennan/Min teaches the limitations of claim 9. Further, the limitations of claim 14 are substantially similar and analogous to the limitations of claim 6. Accordingly, claim 14 is rejected for the same reasons and rationale as discussed above with regard to claim 6. 

Claim 17: Brennan teaches the following:
A computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising:
	Brennan teaches “systems and methods for determination of meeting schedules” (¶ [0011]); “FIG. 4 illustrates a hardware platform 400 for implementation of the system 100 […] the hardware platform 400 may be a computer system 400 […] The computer system 400 may execute, by a processor (e.g., a single or multiple processors)” (¶ [0056]); “The computer system 400 may include a processor 402 that may implement or execute machine-readable instructions performing some or all of the methods, functions, techniques and/or other processes described herein […] computer system 400 may also include a main memory 406, such as a random access memory (RAM), where the machine readable instructions and data for the processor 402 may reside […]  The memory 406 and data storage 408 are examples of non-transitory computer readable mediums” (¶ [0057]). 
claim 17 are substantially similar and analogous to those recited in claim 1. Accordingly, the remaining limitations of claim 17 are rejected for the same reasons and rationale as discussed above with regard to the limitations of claim 1. 

Claim 18: Brennan/Min teaches the limitations of claim 17. Further, the limitations of claim 18 are substantially similar and analogous to the limitations of claim 2. Accordingly, claim 18 is rejected for the same reasons and rationale as discussed above with regard to claim 2. 

Claim 19: Brennan/Min teaches the limitations of claim 17. Further, the limitations of claim 19 are substantially similar and analogous to the limitations of claim 3. Accordingly, claim 19 is rejected for the same reasons and rationale as discussed above with regard to claim 3. 

Claim 20: Brennan/Min teaches the limitations of claim 18. Further, the limitations of claim 20 are substantially similar and analogous to the limitations of claim 4. Accordingly, claim 20 is rejected for the same reasons and rationale as discussed above with regard to claim 4. 

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Brennan et al. U.S. Publication No. 2019/0005462, hereafter known as Brennan, in view of Min et al. U.S. Publication No. 2015/0193739, hereafter known as Min, in further view of Jackson et al. U.S. Publication No. 2014/0330904, hereafter known as Jackson. 

Claim 7: Brennan/Min teaches the limitations of claim 1. Further, Brennan teaches the following:
Wherein prior to the obtaining a meeting room schedule for one or more meeting rooms located within a selected distance of the optimal meeting location at each optimal meeting time, the method further comprises: Obtaining a path for each individual from each position to each optimal meeting location […] 
204 may identify one or more potential meeting locations based on the locations of the attendees […] The location detector 204 may prefer meeting rooms on a particular floor of the building that contains the most attendees” (¶ [0043]); “the meeting scheduler may determine the meeting locations and the availability of the meeting locations based on information stored in the location database.” (¶ [0016]). 
	The Examiner notes that the Applicant discloses, in the Specification, that the “path system 450 may account for time spent on conveyance devices, such as, for example, elevators, escalators, and moving walkways.” (¶ [0039]).  Accordingly, Brennan teaches a system configured to identify the best meeting location and time pair based on the detected location of meeting attendees (such as a particular building) and availability of the meeting locations/rooms (based on information retrieved from a location database). Further, the system may prefer and identify a particular meeting room on a particular floor of the building that contains the most attendees, and then may further determine availability of the meeting locations based on the potential dates; equivalent to obtaining a path for each individual from each position to each optimal meeting location prior to the obtaining a meeting room schedule for one or more meeting rooms located within a selected distance of the optimal meeting location at each optimal meeting time.



	However, Jackson teaches the following:
	[…] Obtaining a path for each individual from each position to each optimal meeting location; and adjusting the optimal meeting location in response to at least one path. 
	Jackson teaches “A method, computer program product, and computing system for determining an initial meeting location for a meeting previously-scheduled to be attended by a plurality of attendees at a defined meeting time […] The initial meeting location and one or more of the plurality of attendee locations are compared to determine if the initial meeting location could be changed. If the initial meeting location could be changed, at least one alternative meeting location is suggested” (see Abstract); “For example, when comparing 104 the location of meeting 200 and the location(s) of e.g., user 36 and attendees 208, 210, 212, geolocation rescheduling process 10 may determine 105 if an alternative meeting location is preferable to the plurality of attendee locations (e.g., airport 206) than the initial meeting location (e.g., conference room 202 in building 204) based upon e.g., geographic proximity and/or transit time” (¶ [0037]); “in this example, user 36 and attendees 208, 210, 212 are each traveling through airport 206 to attend meeting 200 in conference room 202 of building 204, which is located approximately fifty miles from airport 206. Accordingly, each of user 36 and attendees 208, 210, 212 will need to take mass transit, use a car service, or drive to meeting 200. As user 36 and attendees 208, 210, 212 are each already located within airport 206, geolocation rescheduling process 10 may determine that a more convenient location for meeting 200 may be e.g., 214 within airport 206 […] Accordingly, geolocation rescheduling process 10 may suggest 106 that meeting 200 be relocated to restaurant 214 within airport 206” (¶ [0039]); “When suggesting 106 at least one alternative meeting location, geolocation rescheduling process 10 may determine 108 the availability of the alternative meeting location (e.g., restaurant 214 in airport 206) and may make 110 a reservation at the alternative meeting location” (¶ [0042]). 
	The Examiner notes that the Applicant discloses, in the Specification, that the “path 550 may include how long it would take an individual attendee to travel from their current position 530 to each optimal meeting room on the optimal meeting list 580” (¶ [0039]).  Accordingly, Jackson teaches a system that is configured to compare an initial meeting location with the location of a plurality of attendee locations to determine whether the meeting location should be changed. In particular, the system may determine whether to change the initial meeting location based on the proximity and transit times of the attendees to the initial meeting location. For example, if a plurality of the attendees are located at an airport 50 miles away from the initial meeting location, the system may determine that the meeting be relocated to a location within the airport and further determine the availability of the meeting location; equivalent to wherein prior to the obtaining a meeting room schedule for one or more meeting rooms located within a selected distance of the optimal meeting location at each optimal meeting time, the method further comprises: Obtaining a path for each individual from each position to each optimal meeting location; and adjusting the optimal meeting location in response to at least one path.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Brennan/Min with the teachings of Jackson by incorporating the features for determining that an initial meeting location should be changed to an alternative meeting location based on the proximity and transit times of the attendees to the initial meeting location, as taught by Jackson, into the system of Brennan/Min that is configured to select a best date, time, and location (such as a particular room) to schedule a meeting based on the 

Claim 15: Brennan/Min teaches the limitations of claim 9. Further, the limitations of claim 15 are substantially similar and analogous to the limitations of claim 7. Accordingly, claim 15 is rejected for the same reasons and rationale as discussed above with regard to claim 7. 

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Brennan et al. U.S. Publication No. 2019/0005462, hereafter known as Brennan, in view of Min et al. U.S. Publication No. 2015/0193739, hereafter known as Min, in further view of Buckman U.S. Patent No. 10,273,117, hereafter known as Buckman. 

Claim 8: Brennan/Min teaches the limitations of claim 1. Further, Brennan/Min does not teach, however Buckman does teach the following:

Adjusting a meeting resource when a mobile device is presented. 
	Buckman teaches “A computer system can be configured to cause a mechanical action based on transient data stored on a user's mobile device […] the system includes a mobile device finder for receiving calendar information from a mobile device […] The calendar information 104, action access point 106 can cause one or more of various mechanical actions. For example, action access point 106 can dim one or more lights to a certain setting, or turn the lights on or off. Action access point 106 can lock or unlock a door” (col. 4: 26-31); “In each of these cases, action access point 106 receives information from user device 104 and sends a command to an appropriate mechanical actuator […] so that various mechanical actions are triggered automatically as user 102 traverses environment 100 with user device 104” (col. 4: 45-52).
 	Thus, Buckman teaches a system wherein data may be stored on a user mobile device (such as data indicative of a calendar invite to a meeting) and the system may grant access to a particular conference room based on the data from the user’s mobile device. For example, as the user traverses an environment with the user device, the system may automatically turn lights on/off or unlock a door of a conference room associated with the calendar invite to the particular conference room; equivalent to adjusting a meeting resource when a mobile device is presented. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brennan/Min with the teachings of Buckman by incorporating the features for detecting information on a user mobile device indicative of a calendar invite for a meeting and enabling access to an associated conference room based on the information provided by the user mobile device, as taught by Buckman, into the system of Brennan/Min that is configured to identify a best time and location (such as a particular room) to schedule a meeting and reserve the identified room for a meeting between the attendees. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to further “reduce time and effort required by the user” (¶ [0048]), as suggested by Brennan.

Claim 16: Brennan/Min teaches the limitations of claim 9. Further, the limitations of claim 16 are substantially similar and analogous to the limitations of claim 8. Accordingly, claim 16 is rejected for the same reasons and rationale as discussed above with regard to claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628